             Case 3:18-cv-02076-MO          Document 119          Filed 03/19/19   Page 1 of 4




      David R. Boyajian, OSB #112582
      Email: dboyajian@schwabe.com
      SCHWABE, WILLIAMSON & WYATT, P.C.
      1211 SW 5th Ave., Suite 1900
      Portland, OR 97204
      Telephone: 503.222.9981
      Facsimile: 503.796.2900

             Attorneys for Plaintiff, Pacific Gulf Shipping Co.




                              IN THE UNITED STATES DISTRICT COURT

                                     FOR THE DISTRICT OF OREGON

                                         PORTLAND DIVISION


      PACIFIC GULF SHIPPING CO.,
                                                       No. 3:18-CV-02076-MO
                        Plaintiff,
                                                       Admiralty
            vs.

      ADAMASTOS SHIPPING & TRADING                     JOINT MOTION FOR LEAVE OF COURT
      S.A., VIGOROUS SHIPPING &                        TO DEPOSIT FUNDS AND REQUEST
      TRADING S.A., BLUE WALL                          FOR EXPEDITED CONSIDERATION
      SHIPPING LTD., and PHOENIX
      SHIPPING & TRADING S.A.

                        Defendants.



            The parties hereto, Plaintiff PACIFIC GULF SHIPPING CO. (“Plaintiff”) and Specially

     Appearing Defendant VIGOROUS SHIPPING & TRADING S.A. (“Vigorous Shipping), hereby

     jointly move this Court for an Order approving substitute security. As grounds for this motion,

     the Parties state the following:
                                                                                   SCHWABE, WILLIAMSON & WYATT, P.C.
Page 1 -   JOINT MOTION FOR LEAVE OF COURT                                                   Attorneys at Law
                                                                                       1211 SW 5th Ave., Suite 1900
           TO DEPOSIT FUNDS AND REQUEST FOR                                                Portland, OR 97204
                                                                                         Telephone: 503.222.9981
                                                                                            Fax: 503.796.2900
           EXPEDITED CONSIDERATION
             Case 3:18-cv-02076-MO           Document 119       Filed 03/19/19      Page 2 of 4




            1.      Defendant wishes to provide substitute security to stand in place of the M/V

     VIGOROUS, which was attached pursuant to the Order Authorizing Process of Maritime

     Attachment and Garnishment (Dkt. #6) issued in this matter.

            2.      Specifically, the Parties have agreed to substitute security in the form funds

     deposited in the Court’s Registry in the amount of USD 9,500,000, which the parties agree may

     be substitute res in lieu of the continued attachment of M/V VIGOROUS pursuant to Rule E(5)(a).

     See Betty K Agencies, Ltd. v. M/V MONADA, 432 F.3d 1333, 1341 (11th Cir. 2005) (noting the

     substitute security “becomes substitute for the property.”) (internal citations omitted);

            3.      The source of funding is a loan, whose covenants require that security be posted

     and the Vessel released by March 22, 2019. Consequently, the Parties respectfully request the

     Court’s expeditious consideration of this motion and approval of the accompanying Order.

            4.      As the Parties have stipulated and agreed to substitute security in accordance with

     the provisions of Supplemental Rule E(5)(a), it is respectfully requested that the Court approve the

     security provided in lieu of continuation of attachment of the Vessel.

            5.      In addition, the parties respectfully request that the Court order the Clerk to accept

     the above-referenced funds pursuant to Fed. R. Civ. P. 67(a) and LR 67.1, and deposit them into

     this Court’s Registry Investment System, where the funds are to be held pending further order of

     this Court.

            6.      The Parties jointly make this motion, and each consents and does not oppose the

     motion. Upon posting of the deposit of USD 9,500,000 as substitute security with the Clerk of the

     Court, the Parties jointly request that the Vessel be released from attachment.

            A proposed order, to which the parties have stipulated, is submitted herewith.


                                                                                    SCHWABE, WILLIAMSON & WYATT, P.C.
Page 2 -   JOINT MOTION FOR LEAVE OF COURT                                                    Attorneys at Law
                                                                                        1211 SW 5th Ave., Suite 1900
           TO DEPOSIT FUNDS AND REQUEST FOR                                                 Portland, OR 97204
                                                                                          Telephone: 503.222.9981
           EXPEDITED CONSIDERATION                                                           Fax: 503.796.2900
            Case 3:18-cv-02076-MO   Document 119   Filed 03/19/19   Page 3 of 4




     STIPULATED AND AGREED.

     Dated March 19, 2019

                                        SCHWABE, WILLIAMSON & WYATT, P.C.

                                        BY:   s/ DAVID R. BOYAJIAN
                                              David R. Boyajian, OSB #112582
                                              Email: dboyajian@schwabe.com
                                              Telephone: 503.222.9981
                                              Facsimile: 503.796.2900

                                        CHALOS & CO, P.C.

                                        BY:   s/BRITON P. SPARKMAN
                                              Briton P. Sparkman (PHV)
                                              Email: bsparkman@chaloslaw.com
                                              Telephone: 516.714.4300
                                              Facsimile: 516.750.9051

                                        and

                                        MILLER NASH GRAHAM & DUNN LLP

                                        BY:   s/ CHRISTIE HELMER
                                              M. Christie Helmer, OSB#743400
                                              Email: chris.helmer@millernash.com
                                              Jess G. Webster, OSB#155330
                                              Email: jess.webster@millernash.com
                                              Telephone: 503.224.5858
                                              Facsimile: 503.224.0155

                                        BLANK ROME LLP

                                        BY:   s/ KEITH B. LETOURNEAU
                                              Keith B. Letourneau (PHV)
                                              kletourneau@blankrome.com
                                              Jeremy A. Herschaft (PHV)
                                              jherschaft@blankrome.com
                                              Telephone: 713.228.6601
                                              Facsimile: 713.228.6605




                                                                    SCHWABE, WILLIAMSON & WYATT, P.C.
Page 3 -   JOINT MOTION FOR LEAVE OF COURT                                    Attorneys at Law
                                                                        1211 SW 5th Ave., Suite 1900
           TO DEPOSIT FUNDS AND REQUEST FOR                                 Portland, OR 97204
                                                                          Telephone: 503.222.9981
           EXPEDITED CONSIDERATION                                           Fax: 503.796.2900
             Case 3:18-cv-02076-MO         Document 119       Filed 03/19/19    Page 4 of 4




                                     CERTIFICATE OF SERVICE

            I hereby certify that I served the foregoing motion via cm/ECF to all counsel of record in
     the above referenced matter on this 19th day of March 2019:


                                                         s/ Briton P. Sparkman__
                                                         Briton P. Sparkman




                                                                                 SCHWABE, WILLIAMSON & WYATT, P.C.
Page 4 -   JOINT MOTION FOR LEAVE OF COURT                                                 Attorneys at Law
                                                                                     1211 SW 5th Ave., Suite 1900
           TO DEPOSIT FUNDS AND REQUEST FOR                                              Portland, OR 97204
                                                                                       Telephone: 503.222.9981
           EXPEDITED CONSIDERATION                                                        Fax: 503.796.2900
